EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Bala Sundararajan on 4/6/2021. The application has been amended as follows: 

1. 	(Currently Amended) A system for performing transcorporeal microdecompression, the system comprising:
an implant extending from a first end to a second end, the first end configured to be inserted into a channel in a vertebra, the second end having an opening, the implant further comprising a tapered side wall connecting the first and second ends, and a graft window extending through the side wall;
an inserter having an outer sleeve, a middle sleeve terminating in a tip, the middle sleeve positioned within the outer sleeve, an inner shaft positioned within the middle sleeve, and an actuator configured to move the middle sleeve axially along a length of the inserter, wherein the tip is configured to mate with the opening in the implant such that when the actuator pushes the middle sleeve forward, the tip is compressed, but when moved back, the inner shaft forces the tip outward, thereby mating with the opening of the implant; and

4.    	(Currently Amended) The system of claim 1, wherein the tip of the middle sleeve and the opening in the second end of the implant form a circular dovetail joint.
9.    	(Currently Amended) The system of claim 1, wherein the base of the uniplanar drill guide includes one or more spikes protruding downwardly from the base.
12.    	A uniplanar drill guide for performing transcorporeal microdecompression comprising:
a base having a first extension portion and a second extension portion connected by a bridge portion, wherein the first extension portion extends upwardly and terminates in a first free end, the first free end having a t-shape, and a tooth array positioned on an upper surface of the first free end, wherein the second extension portion extends upwardly and terminates in a second free end, the second extension portion defining a partially cylindrical cavity;
a fastener configured to temporarily secure the base to a vertebra; and
a guide tube movable relative to the base, the guide tube having a central lumen configured to guide an instrument to create or access the channel in the vertebra, 
15.	(Currently Amended) A surgical robot system comprising:
an array having a base configured to temporarily affix to a vertebra, and an extension arm extending from the base and terminating in a fixed array having a plurality of markers, the array further including a guide tube and a ball joint connecting the guide tube to the base, the ball joint defines a spherical hole and the guide tube has a matching sphere that mates with the spherical hole, wherein when the ball joint is locked, an angle of the guide tube is locked, thereby forming a targeted trajectory through the guide tube;
a robot configured to track and/or navigate the array, the robot having a camera configured to track the plurality of markers, the robot configured to determine the location and movement of the markers;
wherein the guide tube includes an inner sleeve having a tapered tip configured to force the sphere open, thereby locking the ball joint and the targeted trajectory.
16.    	(Currently Amended) The system of claim 15, wherein the guide tube has a central lumen configured to receive one or more instruments that are guided along the targeted trajectory.
18.    	(Currently Amended) The system of claim 15, wherein the sphere [[of]] of the guide tube includes a plurality of cuts that allow the sphere to expand and contract.




The claims distinguish over closest prior art cited in the 892. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775